FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA LETICIA DIAZ DE SARABIA,                   No. 10-73843

               Petitioner,                       Agency No. A078-248-526

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Maria Leticia Diaz De Sarabia petitions for review of an order of the

Department of Homeland Security reinstating an April 10, 2000, expedited order of

removal against a Leticia Diaz Corral. We have jurisdiction under 8 U.S.C. § 1252

to review the agency’s compliance with the reinstatement regulations. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law and due process claims. Garcia de Rincon v. Dept. of

Homeland Sec., 539 F.3d 1133, 1136-37 (9th Cir. 2008). We grant the petition for

review, and remand.

      Contrary to respondent’s contentions, the reinstatement order is invalid

because the record does not establish that the immigration officer complied with

the requirements for verification of identity in disputed cases. See 8 C.F.R.

§ 241.8(a)(2).

      PETITION FOR REVIEW GRANTED; ORDER VACATED;

REMANDED.




                                          2                                     10-73843